DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-18 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 02/24/2021 has been taken into account.

Response to Amendment
In the amendment dated 12/05/2021, the following has occurred: Claims 1-18 have been amended; Claims 19-20 have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 12/05/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that: “Porcelli repeatedly refers to a "writing implement", which Applicant does not refer to whatsoever in any claim, and Porcelli never ever refers to a paintbrush, or to painting, or any paint-related task. As such, any extrapolation that Porcelli could accommodate a paintbrush is extrapolating far beyond Porcelli's scope, and may be in fact be contradictory to Porcelli (see below). Further, Claim 1 (from which all Claims depend) is now explicitly amended to recite "a paintbrush not a writing implement". Just from this amendment alone, all Rejections based on Porcelli should be considered to be overcome. As a courtesy to help advance prosecution, Applicant hereby expressly disclaims the key portion of Porcelli, the writing implement, for which the entire Porcelli reference is 100% dependent. Further, the entire Porcelli reference could not exist without the writing implement. Thus, at this point, Applicant's claims, and Porcelli's disclosure, are in completely different fields with no overlap whatsoever. Further, even without such a courtesy Amendment, modifying Porcelli to not have a writing implement, but instead have a paintbrush, would not make any sense, and would break Porcelli, rendering it unsuitable for its intended purpose. Under MPEP 2143.01, such a Rejection would be invalid and non-statutory. This is at least for the reason that Porcelli's aperture 106 would be too small to accommodate any but the most ridiculously small paintbrushes.” - A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Porcelli is not required to disclose a paint brush because the pending claims do not directly claim a paint brush, only a structure configured to allow a user to engage a paintbrush with their fingers. Furthermore, as a paint brush is a writing implement, applicant’s arguments towards the newly added limitation distinguishing over Porcelli are not persuasive. It should also be noted that applicant has stated that because Porcelli discloses apertures that are small enough, they would only be able to engage small paintbrushes. Additionally, applicant has confirmed that Porcelli’s support is in fact configured to engage paintbrushes, as a small paintbrush is still a paintbrush. Secondly, Porcelli also discloses that its apertures can be varied in size to accommodate different sized implements (Col. 4, Ln. 14-17). As such, it is clear that Porcelli discloses a structure capable of allowing a user to engage their fingers with a paintbrush.
In response to applicant's argument that Porcelli is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 Porcelli is in the field of writing implement holders and concerned with the problem of holding a writing implement in a proper position relative to a user’s hand. As such, it is analogous.
In response to applicant’s argument that: “Such a use of slits would effectively defeat Applicant's claimed protrusion, which can not under any circumstances co-exist with any type of slit. Attempting to modify Porcelli to include Dietz in this way would result in an invention that doesn't hold anything, neither a pencil nor a paintbrush, but instead acts merely as a hole in space where everything placed therein would fall to the ground. Just in case the Office wants to persist with this specific Rejection, the question then arises: where would Porcelli's "slit" appear in relationship to where Porcelli would (supposedly) incorporate the protrusion of Dietz? Next, how would this modification make any sense, and what would be the point? Just because two references can be combined, that does not mean it would be a good idea to do so. Now if there was a strong consumer need or value or purpose to find a way to constantly drop one's paintbrush, or constantly drop one's pencil, and take forever to complete a painting task, OK then maybe combining Porcelli with Dietz might make some sense. However, Applicant expressly discloses and claims a ". . . system for facilitating a painting operation involving repetitive motion", where the word "facilitating" is used in the context of making a task easier and more effective. In other words, even if someone did combine Porcelli and Dietz, and found some strange reason for doing so, that combination still would have nothing to do with Applicant's various Claims. No person of ordinary skill in the art would fabricate such an Porcelli-Dietz invention, which provides no gain but instead only provides hindrance to painting or pencil-writing.” – Firstly applicant is arguing an alternate embodiment of Porcelli and as such any arguments based on slits with regards to the combination do not apply. Furthermore, a ring is not prevented from having protrusions on its inner circumference merely because it also incorporates slits that facilitate expansion. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Dietz discloses a means of further preventing the handle of a writing implement from moving within a ring that would otherwise lack said means, and as the ring of Porcelli is such a ring one having ordinary skill in the art would find the inclusion of the protrusions in Dietz as an obvious improvement that would facilitate better use of the implement by increasing the strength of the grip. Applicant has argued that such a modification would cause a hindrance to painting and pencil-writing and that any implement would not be held due to such modification, but both Porcelli and Dietz teach supports that grip and hold writing implements and as such the assertion that the inclusion of gripping protrusions onto an aperture that is already disclosed as gripping an implement would lessen the grip is not persuasive whatsoever. 
Additionally, the amendment has overcome the 101 and a portion of the 112 rejections set forth in the previous action.

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:
Claim 11 recites “the system configured to achieve a no gripping force” (emphasis added).  
Claim 15 recites “the handle-facing portion”. This should read –the handle facing ring--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites ““plurality of outer surfaces of the handle-facing portion being rectangular and not perfectly circular”. However, in regards to this structure, the specification states: “Next, embodiments exist, depending on the molding style, where the outer surfaces of the handle-facing portion 104h are perhaps slightly more rectangular than perfectly circular, and/or slightly more oblong. One reason for this might be more convenient stacking and inventory management prior to the bubble-pack packaging step. Another reason might be that certain shapes pop out or blow out of the mold more effectively”. – As such, it is clear that the inventor only has support for a surfaces that are “slightly more rectangular than perfectly circular” and not “rectangular” surfaces. Putting aside the indefiniteness of claiming a shape that is “more rectangular” than a perfect circle, what would be clear to one having ordinary skill in the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the other ring" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the operation of engaging or disengaging" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the handle-facing portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the ferrule" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the handle-facing portion".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites “the system configured to allow a user to have their fingers be fully-engaging with a paintbrush not a writing implement” and claim 3 recites “the handle-facing paintbrushes but never for writing implements” (emphasis added). - As a paint brush can be considered as writing implement, it is unclear how the system can be both configured to allow a user to use a paintbrush, but also not engage a broad category of writing implements that include paintbrushes.
Claim 9 recites “the desired gripping force”. – It is unclear what this force could be as it is based on the desire of a user.
Claims 9-11 each recite: “the system configured to achieve a substantial lessening of gripping force by a user's hand necessary to hold the paintbrush”; “the system configured to achieve a lessening of gripping force by a user's hand necessary to hold the paintbrush,”; “the system configured to achieve a no gripping force whatsoever by a user's hand to hold the paintbrush”. – It is unclear how the system can achieve any sort of lessening on a force that is dependent and created by the user’s hand.
Claim 15 recites “the users' specific gripping/motion style”. – As a gripping motion/style is dependent upon a user, recitations directed towards it are indefinite.
Claim 17 recites “a handle-facing portion”. It is unclear if this element is the same as the handle-facing ring of claim 1 or a different element entirely. For purposes of examination, it has been interpreted as the same element.
Claims 2, 4, 6-8, 12-14, and 16 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porcelli (US Patent No. 6,540,421).
Regarding Claim 1, Porcelli discloses a system (Porcelli: Fig. 1-3; 100) for facilitating a painting operation involving repetitive motion, comprising: a dual ring structure where one ring is a handle-facing ring (Porcelli: Annotated Fig. 1; H, 108) and the other ring is a finger-facing ring (Porcelli: Fig. 1; 110); the system configured to allow a user to have their fingers be fully-engaging with a paintbrush not a writing implement (functional language); and the system configured to allow a user to have their fingers be relaxing and disengaging with the paintbrush while still retaining grip, control, and accessibility of the paintbrush (functional language); wherein the operations of fully-engaging or disengaging are controlled entirely by the user.
Regarding Claim 3, Porcelli discloses the system of claim 1, further comprising: the handle facing portion (Porcelli: Annotated Fig. 1; H, 108) having predetermined sizes, widths, and thicknesses suitable for paintbrushes but never for writing implements (functional language).
Regarding Claim 4, Porcelli discloses the system of claim 1, further comprising: the system (Porcelli: Fig. 1-3; 100) configured for providing relief of finger-strain, knuckle-strain, joint-strain, and ligament-strain during a painting operation involving repetitive motion (functional language).
Regarding Claim 5, Porcelli discloses the system of claim 1, further comprising: the system configured to facilitate a user's thumb lifting off a surface of the ferrule yet the paintbrush remaining under full control of the user, including an angle and a position of the paintbrush (Porcelli: Fig. 3; functional language); the system configured to facilitate the user's thumb (functional language).
Regarding Claim 6, Porcelli discloses the system of claim 1, further comprising: when one or more fingers are disengaged with the paintbrush; the system configured to facilitate a nub of a user’s thumb remaining slightly in contact with the paintbrush (Porcelli: Fig. 3; functional language); thereby saving strain on bones, ligaments, tendons, and muscles of the user's brush-hand (functional language).
Regarding Claim 7, Porcelli discloses the system of claim 6, further comprising: the system (Porcelli: Fig. 1-3; 100) configured to facilitate gripping and securing the paintbrush while the user's fingers are not gripping the paintbrush (Porcelli: Fig. 3; functional language).
Regarding Claim 8, Porcelli discloses the system of claim 1, further comprising: the system (Porcelli: Fig. 1-3; 100) configured to vary how much support for the paintbrush is provided by the system, based on how a user is positioning their own palm and thus indicating how much support is needed (functional language).
Regarding Claim 9, Porcelli discloses the system of claim 8, further comprising: the system (Porcelli: Fig. 1-3; 100) configured to achieve a substantial lessening of gripping force by a user's hand necessary to hold the paintbrush (functional language).
Regarding Claim 10, Porcelli discloses the system of claim 8, further comprising: the system (Porcelli: Fig. 1-3; 100) configured to achieve lessening of gripping force by a user's hand necessary to hold the paintbrush (functional language).
Regarding Claim 11, Porcelli discloses the system of claim 8, further comprising: the system (Porcelli: Fig. 1-3; 100) configured to achieve no gripping force whatsoever by a user's hand to hold the paintbrush (functional language).
Regarding Claim 16, Porcelli discloses the system of claim 1, further comprising: The system (Porcelli: Fig. 1-3; 100) configured to facilitate climbing a ladder such the hand bearing (functional language).
Regarding Claim 17, Porcelli discloses the system of claim 1, further comprising: a handle-facing portion (Porcelli: Annotated Fig. 1; H, 108) with an interior shape (Porcelli: Fig. 1; 106) that is round or elliptical.
Regarding Claim 18, Porcelli discloses the system of claim 1, further comprising: a plurality of outer surfaces (Porcelli: Annotated Fig. 1; S) of the handle-facing portion (Porcelli: Annotated Fig. 1; H, 108) being rectangular and not perfectly circular. [Note: Porcelli discloses its system being prismatic and substantially planar when undeformed, and as such the indicated side surfaces between the curved surfaces are rectangular. Furthermore, a cross section taken at 108 is rectangular.]

    PNG
    media_image1.png
    565
    623
    media_image1.png
    Greyscale

I: Porcelli; Annotated Fig. 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Porcelli (US Patent No. 6,540,421) in view of Dietz (US Pub No. 2006/0239759).
Regarding Claim 2, Porcelli discloses the system of claim 1, but fails to disclose a protrusion within the handle-facing ring. However, Dietz teaches a protrusion (Dietz: Fig. 5; 32) within a handle-facing ring.
Porcelli and Dietz are analogous because they are from the same field of endeavor or a similar problem solving area e.g. writing/painting implement holders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle-facing ring of Porcelli with the protrusions from Dietz, with a reasonable expectation of success, in order to provide a means of further securing the handle within the ring, thereby helping to prevent unwanted movement of the handle (Dietz: [0028]).
Regarding Claim 12, Porcelli, as modified, teaches the system of claim 2, further comprising: the protrusion (Dietz: Fig. 5; 32) configured to encourage sliding not rolling the system (Porcelli: Fig. 1-3; 100) onto a handle of the paintbrush, and discouraging and preventing installation of the system using any rolling action (functional language).
Regarding Claim 13, Porcelli, as modified, teaches the system of claim 12, further comprising: the system configured such that user-attempts to roll the system (Porcelli: Fig. 1-3; 100) onto the handle of the paintbrush are resulting in noticeable resistance by the system such that system trains the user in the proper installation technique (functional language).
Claim 14, Porcelli, as modified, teaches the system of claim 2, further comprising: the protrusion (Dietz: Fig. 5; 32) configured to facilitate a user installing the system to be suitable for right hand use or left hand use, according to selection of the user (functional language).
Regarding Claim 15, Porcelli, as modified, teaches the system of claim 14, further comprising: the system configured to adapt to a user’s specific gripping/motion style, depending only on how that user orients the protrusion (Dietz: Fig. 5; 32), or orients the paintbrush within the handle-facing portion (functional language).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631